Name: Council Regulation (EEC) No 218/78 of 19 December 1977 on the organization of a survey on the structure of agricultural holdings for 1979/80
 Type: Regulation
 Subject Matter: documentation;  means of agricultural production;  cultivation of agricultural land;  economic analysis;  farming systems
 Date Published: nan

 4. 2. 78 Official Journal of the European Communities No L 35/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 218/78 of 19 December 1977 on the organization of a survey on the structure of agricultural holdings for 1979/80 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas in order to facilitate the implementation of the provisions of this Regulation there should be close cooperation between the Member States and Commission, in particular via the Standing Committee for Agricultural Statistics set up by Decision 72/279/EEC (3 ), HAS ADOPTED THIS REGULATION: Article 1 Member States shall , between 1 April 1979 and 15 June 1980, in accordance with the FAO rec ­ ommendation for a world census of agriculture, carry out a survey of the agricultural holdings in their territories (hereinafter referred to as 'the survey'). Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (*), Whereas the Member States are preparing to carry out a survey as part of the next 10-yearly world agricultural survey recommended by the FAO and to be conducted sometime around 1980 ; Whereas the results of this survey may be used for Community purposes if the reference period, the scope and the definitions are harmonized as part of a Community programme; Whereas the structural trends of agricultural holdings are an important factor in determining the course to be followed by the common agricultural policy ; whereas the series of surveys on the structure of holdings , the latest of which was organized under Regulation (EEC) No 3228/76 ( 2 ), should be con ­ tinued; Whereas, in order to assess the technical and economic operation of the holdings, the agricultural area utilized for farming should, in the case of combined crops, be allocated between such crops in proportion to the amount of land which the latter take up ; Article 2 1 . For the purposes of applying this Regulation : (a) 'agricultural holding' shall mean a single unit, both technically and economically, which has a single management and which produces agricul ­ tural products ; (b ) 'agricultural area utilized for farming' shall mean the total area taken up by arable land, permanent pasture and meadow, land used for permanent crops and kitchen gardens. 2. The survey shall cover : ( a) agricultural holdings where the agricultural area utilized for farming is one hectare or more; ( ») OJ No C 6, 9. 1 . 1978, p. 136. (2 ) OJ No L 366, 31 . 12. 1976, p. 1 . (s ) OJ No L 179, 7. 8 . 1972, p. 1 . No L 35/2 Official Journal of the European Communities 4. 2 . 78 (b ) agricultural holdings where the agricultural area utilized for farming is less than one hectare, if they market a certain proportion of their products or if their standard gross production exceeds certain physical limits . Article 3 Member States shall include in their national questionnaires the questions necessary for obtaining the information relating to the characteristics listed in the Annex . In drawing up the Community outline of tables in accordance with Article 7, the Commission may decide that certain tables are not applicable in certain Member States at district level . 2. With the exception of the Netherlands, the results of the survey shall be broken down by less-favoured agricultural areas, within the meaning of Article 3 of Directive 75/268/EEC (*), or by groups of such areas and broken down by other agricultural areas or by groups of such areas . The Commission and the Member States shall together decide on the groupings of less-favoured agricultural areas on the one hand and of other agricultural areas on the other. Article 4 1 . In the case of combined crops , the agricultural area utilized for farming shall be allocated between the various crops in proportion to the amount of land the latter take up. 2. The area used for secondary successive crops shall be recorded separately from the area used for farming. Article 5 The definitions relating to the characteristics listed in the Annex and to the regions and districts referred to in Article 8 shall be determined according to the procedure laid down in Article 12 . Article 9 Member States shall : ( a) transcribe the results referred to in Article 8 on to magnetic tape in accordance with a program which is standard for all Member States , the method and program of transcription being drawn up in accordance with the procedure laid down in Article 12; (b ) submit the magnetic tapes referred to in ( a) to the Statistical Office of the European Communities . They shall be submitted within 18 months at the latest of completion of the field work. Where all the results referred to in Article 8 cannot be submitted within the aforesaid period the Member States concerned and the Commission shall together fix a period, not exceeding 12 months , for the submission of the remaining tables . Article 10 The information referred to in Article 8 shall be communicated to the Statistical Office of the European Communities in such a form that the holdings concerned cannot be identified . Article 11 In cooperation with the Member States, the Commission shall publish the results contained in the Community schedule tables . Article 12 1 . Where the procedure laid down in this Article is invoked, the matter shall be referred to in Standing Committee for Agricultural Statistics (hereinafter Article 6 The survey shall be carried out as a general census . However, Member States may use surveys by random sampling for different parts of the list of charac ­ teristics. The results obtained by random sampling shall be extrapolated. Article 7 Member States shall set out the results of the survey in the form of a schedule of tables drawn up in accordance with a Community outline . This outline shall be drawn up in accordance with the procedure laid down in Article 12 . Article 8 1 . Member States shall prepare the tables of the Community schedule at national , regional and district levels . ( ») OJ No L 128, 19. 5 . 1975, p. 1 . 4. 2 . 78 Official Journal of the European Communities No L 35/3 referred to as 'the Committee') by its chairman, either on his own initiative or at the request of the rep ­ resentative of a Member State. 2. The Commission representative shall submit to the Committee a draft of measupes to be taken. The Committee shall give its opinion on that draft within a time limit set by the chairman having regard to the urgency of the matter. Opinions shall be delivered by a majority of 41 votes , the votes of the Member States being weighted as provided in Article 148 (2) of the Treaty. The chairman shall not vote . &lt; Article 13 1 . Member States shall supply the Commission, if necessary, with any information it may require of them in order to carry put the tasks covered by this Regulation . 2. The information collected by the Member States under the survey must be available in those Member States , as far as is technically possible, until the next general survey carried out under the FAO or at Community level . 3 . Further tables may be added to the schedule referred to in Article 7 in accordance with the procedure laid down in Article 12 ; in such cases the financial cost to the Member States shall be examined . 4 . If the Commission undertakes further studies, the Member States shall as necessary and as far as possible provide the information requested by the Commission . This shall be done by joint agreement between the Commission and the Member State concerned, subject, in particular, to the necessary guarantee of statistical confidentiality. 3 . The Commission shall adopt measures which shall take immediate effect . However, if these measures are not in accordance with the Committee 's opinion, the Commission shall submit them forth ­ with to the Council ; in that event, the Commission may defer application of the measures it has adopted for not more than one month from the date of their submission to the Council . The Council , acting by a qualified - majority, may take a different decision within one month . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1977. For the Council The President H. SIMONET No L 35/4 Official Journal of the European Communities 4. 2. 78 ANNEX LIST OF CHARACTERISTICS A. Geographical situation of the holding 01 District 02 Less-favoured area yes/no B. Legal personality and management of the holding (on the day of the survey) 01 Is the legal and economic responsibility of the holding assumed by a natural person ? 02 If yes , is this person (the holder) also the manager ? 03 Manager's agricultural training (] )  primary  secondary  higher 04 Are accounts kept for the holding ? yes/no yes/no yes/no yes/no yes/no yes/no ha/are C. Type of tenure (in relation to the holder) Agricultural area utilized : 01 for owner farming 02 for tenant farming 03 for share farming or other modes D. Arable land Cereals for the production of grain (including seed) : 01 Common wheat and spelt 02 Durum wheat 03 Rye 04 Barley 05 Oats 06 Grain maize 07 Rice 08 Other cereals 09 Dried vegetables (including seed and mixtures of cereals and dried vegetables) 10 Potatoes (including early potatoes and seed potatoes) 11 Sugar beet (excluding seeds) 12 Forage roots and tubers (excluding seeds) (*) Optional for Denmark and the United Kingdom . 4. 2 . 78 Official Journal of the European Communities No L 35/5 ha/are 13 Industrial plants (including seeds for herbaceous oilseed plants ; excluding seeds for fibre plants , hops , tobacco and other industrial plants) of which (*): 13a tobacco 13b hops 13c oilseed and fibre plants Fresh vegetables, melons , strawberries : 14  outdoor, of which (*) : (a) open field (b) market gardening 15  under glass Flowers and ornamental plants (excluding nurseries): 16  outdoor 17  under glass 18 Forage plants 18a temporary grass 18b other 19 Arable land seeds and seedlings (excluding cereals, dried vegetables, potatoes and oilseed plants ) 20 Other arable land crops 21 Fallow land Kitchen gardens . Permanent pasture and meadow 01 Pasture and meadow, excluding rough grazings 02 Rough grazings (x) j . Permanent crops 01 Fruit and berry plantations 02 Citrus plantations 03 Olive plantations 04 Vineyards , of which normally producing (*) : 04a quality wine 04b other wines 04c table grapes 05 Nurseries 06 Other permanent crops 07 Permanent crops under glass ("  ) Headings included primarily to facilitate the classification of holdings. i1 ) Italy may merge heading 01 with heading 02 . No L 35/6 Official Journal of the European Communities 4. 2. 78 H. Other land ha/are 01 Unutilized agricultural land (agricultural land which is no longer farmed, for economic, social or other reasons , and which is not used in the crop rotation system) 02 Woodland 03 Other land (land occupied by buildings, farmyards , tracks , ponds , quarries , infertile land, rock, etc.) (*) I. Successive cropping, mushrooms, irrigation, greenhouses 01 Successive secondary non-fodder crops (excluding market garden crops and crops under glass) (*) 02 Mushrooms (2 ) 03 Irrigated area (2) 04 Ground area covered by greenhouses in use (2) J. Livestock (as of ) (date to be determined) number of head 01 Equidae Bovine animals : 02 Under one year old one year old or over but under two years old 03 Male animals 04 Female animals : two years old and over 05 Male animals 06 Heifers 07 Dairy cows 08 Other cows 09 Sheep (all ages) : 09a of which ewes (**) (2) 10 Goats (all ages) Pigs : 11 Piglets having a live weight of under 20 kg 12 Breeding sows weighing 50 kg and over 13 Other pigs Poultry : 14 Broilers 15 Laying hens 16 Other poultry (ducks, turkeys, geese, guinea-fowl) 17 Other livestock (***) yes/no (*) The United Kingdom and Ireland may merge heading 03 with heading 01 . {*) Optional for Germany. (*) In Member States where the area covered by this heading is substantial, it may be subdivided into several crops. (**) Heading included primarily to facilitate the classification of holdings. (***) Optional. 4. 2 . 78 Official Journal of the European Communities No L 35/7 K. Tractors, cultivators, machinery and equipment i1 ) On day of survey Machinery used in the last12 months Belonging exclusively to the holding Used by several holdings (belonging to another holding* to a coopera ­ tive or owned jointly with other holdings) Or belonging to a service supply agency 1 2 Number (tick) by power rating from ... to ...(kW) |&lt;25, |25 &lt;40 |40 &lt;60 |Ã 60| yes/no yes/no yes/no 01 Four-wheel tractors, track-laying trac ­ tors , tool carriers 02 Cultivators , hoeing machines , rotary hoes and motor mowers (2 ) 03 Combine harvesters 04 Forage harvesters 05 Potato harvesters (fully mechanized) 06 Sugar-beet harvesters (fully mechanized ) 07 Do you have fixed or movable milking equipment ? 08 Do you have a separate milking par ­ lour ? (3 ) 08 (a) If so, is it fully automated ? (4) (l ) Section K is optional for Germany ; the part relating to the use of machinery (column 2 ) is optional for Denmark . (J) Optional for Denmark. (s) Optional for France and Italy. (4) Optional. The distinction between headings 08 and 08 (a) does not apply to the Netherlands. No L 35/8 Official Journal of the European Communities 4. 2 . 78 L. Farm labour force (in the 12 months preceding the day of the survey) Sex Age groups Farm work for holding (2) Part-time with working hours of : Farm labour force m. f. P)' 24 25  34 35  44 45  54 55  64 65 and over &gt; 0  &lt; 25% 25  &lt; 50% 50  &lt; 75% 75  &lt; 100% full-time of annual time worked by a full-time farm worker (tick) (tick) (tick) 01 Holder 02 Spouse carrying out farm work for holding Age groupsFarm work of the holding as % of annual time worked by a full-time farm worker ...(*) 24 25 34 35 44 45 54 55 64 65 and over 03a Other members of holder's family : male (3) &gt; 0  &lt; 25 03b Other members of holder's family : female (8) 25  &lt; 50 04a Non-family labour regularly employed : male (3) 50  &lt; 75 04b Non-family labour regularly employed : female (8) 75  &lt; 100 100 Non-family labour employed on a non regular basis Number of working days 05 Male 06 Female (x) From school-leaving age. (*) Apart from housework. (a) Table to be prepared for each category (03a to 04b). 4. 2. 78 Official Journal of the European Communities No L 35/9 L 07 Does the holder have any other gainful activity : (*) as his/her major occupation ? as a subsidiary occupation ? Tick as appropriate L 08 Does the holder 's spouse , carrying out farm work for the holding, have any other gainful activity :  as his/her major occupation ?  as a subsidiary occupation ? Tick as appropriate L 09 Does any other member of the holder's family engaged in the farm work of the holding have any other gainful activity : (2)  as his/her major occupation ?  as a subsidiary occupation ? Insert number of persons (*) Question put only if holder and manager are the same person. (2 ) Optional for Denmark.